This office action is a response to an application filed on 12/22/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/21/2018, 01/27/2020, 04/03/2020, 08/27/2020, 04/26/2021, 12/23/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “notification” in line 14, 15 and line 19. It is not clear whether notification from line 19 is the same as line 14 and 15. If the notification from line 19 is the same as the notification from line 14 and 15, there will be 
112 (a) written description issue because the specification of the application discloses “if the secondary device management unit of the primary electronic device 210 does not receive any response to the ping from the secondary electronic device, the secondary device management unit 210 of the primary electronic device determine that connection between the primary electronic device 102 and the secondary electronic device has dropped” in paragraph [0088] and [0083]. Therefore, “at least notification is not received from the secondary electronic device” is being interpreted as “does not receive any response to the ping from the secondary electronic device”. According to the specification paragraph [0083] and [0088], the examiner has interpreted as notification of line 19 is different from notification of line 14 and 15. For examination purpose, the examiner has interpreted as “in response to determining that at least one notification is not received by the primary electronic device from at least one of the plurality of secondary electronic devices” .The claim 11 and 17 are rejected for the same reason as set 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-5, 11-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Oliver et al (US 2018/0075721 A1) in view of Gutierrez et al (US 2014/0173439 A1).

Regarding claim 1, Oliver et al discloses a primary electronic device (Fig.1; 102; paragraph [0007]; mobile computing device) comprising:
a communication network interface configured to utilize at least a first communication protocol (paragraph [0007]; Bluetooth low energy communication) to establish a connection with one or more a secondary electronic device of a plurality secondary electronic devices (Fig.1; paragraph [0007]; one or more entity detection devices 110 such as 131 umbrellas, 133 sunscreen, 132 children, 299 bags, 150 bikes);
a plurality of sensors, wherein each sensor of the plurality of sensors (Fig.1; 118, 119, 190,  paragraph [0007]; accelerometer, gyroscope, contact switches, potentiometers, magnetometers, Passive infrared sensor and other type of sensor) is configured to determine a measurements of a parameters associated with the primary electronic device paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device); and
a processor (paragraph [0051]; mobile computing device consist of processor) communicatively coupled to the communication network interface (paragraph [0051]; mobile computing device consists of radio and antenna to communicate ) and the plurality of sensors (paragraph [0007]; accelerometer, gyroscope, contact switches, potentiometers, magnetometers, Passive infrared sensor and other type of sensor), wherein the processor (paragraph [0051]; mobile computing device consist of processor)  is configured to:
detect an event (paragraph [0097]; detect the event such as bag is taken away by measurement of accelerometers and gyroscopes) corresponding to at least one of: a predefined motion and a predefined orientation associated with the primary electronic device based on the measurement the parameter associated with the primary electronic device (paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device), and
cause a transmission of a first command (paragraph [0098]; remotely activate alarm on the entity detection device; Fig.1; paragraph [0007]; in the system, the mobile computing device 102 is communicated to plurality of entity devices 131, 133, 132, 299, 150, therefore, the computing device will sends command to plurality of entity detection device to activate alarm) to the plurality of secondary electronic devices in proximity to the primary electronic device (paragraph [0007]; mobile communication device 102 (i.e. primary electronic device) and one or more entity detection devices (i.e. secondary electronics devices) attached to entities such as bags 299 using Bluetooth communication to determine the proximity and the presence of the entity detection devices; Bluetooth communication is used to transmit information when an event occurs)  based on the detected event (paragraph [0097]; detect the event such as bag is taken away by measurement of accelerometers and gyroscopes), 
Oliver does not explicitly disclose each of the plurality of secondary electronic devices is configured to generate a notification in response to the received first command, wherein the notification corresponds to at least one of an audio indicator, a visual indicator, and a task that is performed by the secondary electronic device providing an indication for identifying each of the plurality of secondary electronic devices connected with the primary electronic device; and
in response to determining that at least one notification is not received from at least one of the plurality of secondary electronic devices, determine connection lost between the primary electronic device and the at least one of the plurality of secondary electronic devices.
Gutierrez et al each of the plurality of secondary electronic devices (Fig.3; 130, 140) is configured to generate a notification (paragraph [0200]; the wireless apparatuses such as Fob, Tag generates notification such as playing sound)  in response to the received first command (paragraph [0167]; the application of mobile communication device sends the command to the tag to play a sound indicator or notification), wherein the paragraph [0167]; wireless apparatuses such as Tag, Fob, generates alarm or notification such as playing sound on the tag wherein generating notification or playing sound on the tag is a task performed by the tag or secondary electronic device for detecting wireless apparatuses such as Fob, Tag are connected to the mobile communication device or primary electronic device; Fig.16; 1620, 1760, 1752, 1756, tapping the fourth button on the mobile communication screen, when the Find icon is displayed triggers audio indicator such as playing the selected sound on the tag or fob; the tag or fob plays the sound to help the user locate the object that means identifying the tag or fob is connecting with the mobile communication device); and
in response to determining that at least one notification is not received from at least one of the plurality of secondary electronic devices (Fig.3; 130, 140), determine connection lost between the primary electronic device (Fig,3; 110) and the at least one of the plurality of secondary electronic devices.(The specification of the application discloses “if the secondary device management unit of the primary electronic device 210 does not receive any response to the ping from the secondary electronic device, the secondary device management unit 210 of the primary electronic device determine that connection between the primary electronic device 102 and the secondary electronic device has dropped” in paragraph [0088] and [0083]. Therefore, the examiner has been interpreted the limitation “at least notification is not received from the secondary electronic device” any response to the ping from the secondary electronic device”. The reference Gutierrez discloses paragraph [0122]; the mobile communication device 110 (i.e. primary electronics device) may not receive the period notifications from the tag 140 or fob 130 (i.e. secondary electronic devices), the status determination module of the object proximity monitoring application of the mobile communication device (i.e. primary electronics device) determines that communication with the tag or the fob (i.e. secondary electronic devices) has been lost)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using proximity communication, detecting the proximity event between the primary electronics device and the secondary electronics devices, generating notifications based on detected event of Oliver with the method detecting the proximity event, determine the communication between the primary electronics device and the secondary electronic devices of Gutierrez in order to provide fast, easy, and effective system for tracking objects taught by Gutierrez.

Regarding claim 2, Oliver in view of Gutierrez discloses the primary electronic device of claim 1, wherein the communication network interface is further configured to utilize a second communication protocol to communicate with a server (Oliver; paragraph [0269]; server and mobile computing devices are communicated by WiFi), wherein the first communication protocol is different from the second communication protocol (Oliver; paragraph [0007]; Bluetooth low energy communication are communicate between entity 

Regarding claim 3, Oliver in view of Gutierrez discloses the primary electronic device of claim 1, wherein the parameter associated with the primary electronic device comprises at least one of a motion parameter, an orientation parameter, and/or an audio parameter. (Oliver; paragraph [0007]; event detected by accelerometer or gyroscope)

Regarding claim 4, Oliver in view of Gutierrez discloses the primary electronic device of claim 3, the processor is configured to detect a predefined motion and/or a predefined orientation of the primary electronic device based on the measurement of  the parameter (Oliver; paragraph [0007]; movement is measured or indicated by accelerometer 118, gyroscope 119, paragraph [0010]; the movement of the person is measured by mobile computing device’s accelerometer relative to an entity as measured by the entity detection device), associated with the primary electronic device.(Oliver; paragraph [0043]; detecting predefined motion or orientation from the mobile computing device to indicate event; Fig.5; predefined orientation or motion)

Regarding claim 5, Oliver in view of Gutierrez discloses the primary electronic device of claim 3, wherein the plurality of sensors comprise first sensors, wherein the first sensors comprise at least one of: an accelerometer, a gyroscope and a magnetometer (Oliver; paragraph [0007]; event detected by accelerometer or gyroscope)

Regarding claim 11, Oliver in view of Gutierrez discloses a secondary electronic device of a plurality of secondary electronic devices (Oliver; Fig.1; 110, paragraph [0007]; one or more entity detection devices) communicatively coupled to a primary electronic device (Oliver; Fig.1; 102; mobile computing device), wherein the secondary electronic device (Oliver; Fig.1; 110; entity detection device) comprises:
a plurality of sensors, wherein each sensor of the plurality of sensors (Oliver; paragraph [0048]; sensors on the entity devices) is configured to determine a measurement of a parameter associated with the secondary electronic device (Oliver; paragraph [0048]; calculate orientations such as physical properties or parameter);
a processor (Oliver; paragraph [0055]; processor on the entity detection device) communicatively coupled to the plurality of sensors (Oliver; paragraph [0048]; sensors on the entity devices), wherein the processor is configured to:
detect an event corresponding to at least one of: a predefined motion and a predefined orientation associated with the secondary electronic device based on the measurement of the parameter associated with the secondary electronic device (Oliver; paragraph [0098]; detecting movement based on the predefined motion and orientation associated with entity detection device);
in response to detecting the event, transmit an event detection signal to the primary electronic device, wherein the event detection signal is indicative of the detected event (Oliver; paragraph [0092]; last 10-18; detecting the movement such as distance between entity detection device and mobile computing device, entity detection device sends alert signal to the mobile computing device); and
Oliver; paragraph [0007]; mobile communication device 102 (i.e. primary electronic device) and one or more entity detection devices (i.e. secondary electronics devices) attached to entities such as bags 299 using Bluetooth communication to determine the proximity and the presence of the entity detection devices; Bluetooth communication is used to transmit information when an event occurs) in response to transmitting the event detection signal, wherein the primary electronic device transmits the first command to other secondary electronic devices of the plurality of secondary electronic devices(Oliver; paragraph [0098]; remotely activate alarm on the entity detection device; Fig.1; paragraph [0007]; in the system, the mobile computing device 102 is communicated to plurality of entity devices 131, 133, 132, 299, 150, therefore, the computing device will sends command to plurality of entity detection devices to activate alarm), 
Oliver does not explicitly disclose each secondary electronic device of the plurality of secondary electronic devices generates a notification based on the reception of the first command, wherein the notification corresponds to at least one of an audio indicator or a visual indicator and a task that is performed by the secondary electronic device providing an indication for identifying the other secondary electronic devices connected with the primary electronic device, wherein the primary electronic device is configured to determine connection lost between the primary electronic device and at least one of the plurality of secondary electronic devices in response to determining that at least one notification is not received from the at least one of the plurality of secondary electronic devices.
Fig.3; 130, 140) is configured to generate a notification (paragraph [0200]; the secondary electronic device such as tag generates notification such as playing sound) in response to the received first command (paragraph [0167]; the application of mobile communication device sends the command to the tag), wherein the notification corresponds to at least one of an audio indicator, a visual indicator, and a task that is performed by the secondary electronic device providing an indication for identifying each of the plurality of secondary electronic devices connected with the primary electronic device (paragraph [0167]; wireless apparatuses such as Tag, Fob, generates alarm or notification such as playing sound on the tag wherein generating notification or playing sound on the tag is a task performed by the tag or secondary electronic device for detecting wireless apparatuses such as Fob, Tag are connected to the mobile communication device or primary electronic device; Fig.16; 1620, 1760, 1752, 1756, tapping the fourth button on the mobile communication screen, when the Find icon is displayed triggers audio indicator such as playing the selected sound on the tag or fob; the tag or fob plays the sound to help the user locate the object that means identifying the tag or fob is connecting with the mobile communication device) and
the primary electronic device is configured to determine connection lost between the primary electronic device (Fig,3; 110) and the at least one of the plurality of secondary electronic devices.(paragraph [0122]; the mobile communication device 110 (i.e. primary electronics device) may not receive the period notifications from the tag 140 or fob 130 (i.e. secondary electronic devices), the status determination module of the object proximity monitoring application of the mobile communication device (i.e. primary electronics device) determines that communication with the tag or the fob (i.e. secondary electronic devices) has been lost) in response to determining that at least one notification is not received from at least one of the plurality of secondary electronic devices (Fig.3; 130, 140).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using proximity communication, detecting the proximity event between the primary electronics device and the secondary electronics devices, generating notifications based on detected event of Oliver with the method detecting the proximity event, determine the communication between the primary electronics device and the secondary electronic devices of Gutierrez in order to provide fast, easy, and effective system for tracking objects taught by Gutierrez.

Regarding claim 12, Oliver in view of Gutierrez discloses the secondary electronic device of claim 11, wherein parameters associated with the secondary electronic device comprise at least one of a motion parameter, an orientation parameters, and/or an audio parameters (Oliver; paragraph [0048]; sensors on the entity detection devices measures orientations)

Regarding claim 13, Oliver in view of Gutierrez discloses the secondary electronic device of claim 12, wherein the processor is configured to detect the predefined motion and/or the predefined orientation of the secondary electronic device based on the measurement of the parameter associated with the secondary electronic device. (Oliver; 

Regarding claim 14, Oliver in view of Gutierrez discloses the secondary electronic device of claim 12, wherein plurality of sensors comprise the first sensors wherein the first sensors comprise at least one of: an accelerometer, a gyroscope, and a magnetometer. (Oliver; paragraph [0048]; gyroscope)

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 1.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 3.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 4.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 5.


9.	Claims 6, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Gutierrez et al (US 2014/0173439 A1) and Kang et al (US 2018/0109889 A1).

Regarding claim 6, Oliver in view of Gutierrez discloses the primary electronic device of claim 1, Oliver discloses the plurality of sensors (Oliver; paragraph [0007]; sensors)

Kang discloses a second sensor configured to detect an audio signal. (Fig.4; 470; 400; paragraph [0019]; audio content captured at mobile computing device; paragraph [0033]; mobile computing device 400 includes microphone 470 or sensor).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gutierrez with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 9, Oliver in view of Gutierrez and Kang discloses the primary electronic device of claim 6, Oliver in view of Gutierrez does not explicitly disclose the audio signal corresponds to a sound generated in an environment around the primary electronic device wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates, and wherein the processor is configured to detect the event on the primary electronic device in an instance in which the audio signal corresponds to the at least one audio template.
Kang discloses the audio signal corresponds to a sound generated in an environment around the primary electronic device (Kang; paragraph [0048]; audio content detected via the microphone in an environment where mobile user or hearing aid user located) wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates, and wherein the processor is configured to detect the event on the primary electronic device in an instance in which 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gutierrez with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 15, Oliver in view of Gutierrez and Kang discloses the secondary electronic device of claim 11, wherein Oliver in view of Gutierrez discloses the one or more sensors. (Oliver; paragraph [0007]; sensors)
Oliver in view of Gutierrez does not explicitly disclose a second sensor configured to detect an audio signal.
Kang discloses a second sensor configured to detect an audio signal. (Kang; paragraph [0043]; sensor of secondary electronics device detects audio signal such as background audio)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gutierrez with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

Regarding claim 16, Oliver in view of Gutierrez and Kang discloses the secondary electronic device of claim 15, 

Kang discloses the audio signal corresponds to a sound generated in an environment around the primary electronic device (Kang; paragraph [0048]; audio content detected via the microphone in an environment where mobile user or hearing aid user located), wherein the processor is configured to determine whether the audio signal corresponds to at least one audio template of one or more audio templates and wherein the processor is configured to detect the event on the secondary electronic device in an instance in which the audio signal corresponds to the at least one audio template. (Kang; paragraph [0044]; in response to detecting audio signal indicating emergency situation (i.e. audio template), the processor generates intelligibility and audibility of audio signals by suppressing background noise to alert user of potential emergency situation)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method measuring data with sensor of Oliver in view of Gutierrez with the method measuring data with sensors of Kang in order to adjust parameters for hearing aids taught by Kang.

s 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Gutierrez et al (US 2014/0173439 A1), Kang et al (US 2018/0109889 A1) and ZASLOW et al (US 2019/0372893 A1)

Regarding claim 7, Oliver in view of Gutierrez and Kang discloses the primary electronic device of claim 6, Oliver in view of Gutierrez and Kang does not explicitly disclose the audio signal corresponds to a speech input provided by a worker using the primary electronic device.
ZASLOW discloses the audio signal corresponds to a speech input provided by a worker using the primary electronic device. (Fig.4; 400, 130, 170-1, 110, paragraph [0040]; mobile device (i.e. primary electronic device) detects audio signal corresponds to a speech input such as “is the medical team on the way”; with the ordinary skill in the art, it is obvious that the user could be worker)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting sensor data of Oliver in view of Gutierrez and Kang with the method detecting sensor data of ZASLOW in order to improve security system taught by ZASLOW.

Regarding claim 8, Oliver in view of Gutierrez and Kang and ZASLOW discloses the primary electronic device of claim 7, Oliver in view of Gutierrez and Kang does not explicitly disclose the processor is further configured to determine whether the speech input corresponds to a second command provided by the worker using the primary 
ZASLOW discloses the processor is further configured to determine whether the speech input corresponds to a second command provided by the worker using the primary electronic device, wherein the processor is further configured to determine the reception of the second command through the speech input as the event. (ZASLOW; Fig.4; 400, 130, 170-2, 110, paragraph [0042]; the mobile device determines that the speech input as second command by the user because there is a transition in the speech, the mobile device determine the second speech input or whispered input as new event)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method detecting sensor data of Oliver in view of Gutierrez and Kang with the method detecting sensor data of ZASLOW in order to provide information to first responder taught by ZASLOW. (ZASLOW; paragraph [0026])

11.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al (US 2018/0075721 A1) in view of Gutierrez et al (US 2014/0173439 A1), Lutnick et al (US 2008/0300055 A1).

Regarding claim 10, Oliver in view of Gutierrez discloses the primary electronic device of claim 1, Oliver in view of Gutierrez does not disclose the primary electronic device is devoid of a display screen.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosing mobile device of Oliver in view of Gutierrez with the mobile device of Lutnick in order to reduce space or hardware taught by Lutnick.

Response To Arguments
12.	The applicant’s arguments have been carefully considered but moot. After the applicant amended the claims, the examiner applies new ground rejections. Therefore, the applicant’ arguments do not apply the current rejections.

Conclusion
13.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Renschler et al. US 2012/0311165 A1 (Selective admission into a network sharing session) which discloses sharing session based on proximity.
Tudor US 2019/0231280 A1 (Health Monitor Wearable Device) which discloses detecting motion.
Lai US 2006/0234630 A1 (Ping feature for electronic devices) which discloses master device checking secondary devices.



/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452